GUY, J.
This is an appeal from a judgment in favor of plaintiff in an action to recover a balance alleged to be due for goods sold and delivered by plaintiff to defendant. Defendant claims a set-off of $28.14 for breach of warranty as to certain of the goods alleged to have been furnished by plaintiff.
An implied warranty is established under the authorities, and the evidence is sufficient to show a breach thereof. The defendant was entitled, therefore, to set off the damages proven by reason of the breach, which amount to $28.14. In all other respects, the judgment is supported by the law and the evidence.
The judgment should therefore be modified, reducing the amount thereof to $72.13, and, as so modified, affirmed, without costs. All concur.